internal_revenue_service p o box cincinnati oh release number release date date date legend x city y city dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will award scholarship and fellowship grants on an objective and nondiscriminatory basis to individuals enrolled at college level who have demonstrated academic success in their chosen field and are seeking to further their studies at educational institutions described in code sec_170 eligible_candidates are enrolled at college level in either undergraduate or post graduate programs seeking to further their studies they are required to provide a description of the course of study they intend to pursue a personal statement about their goals and objectives a curriculum vitae describing their education and background two letters of recommendation a proposed budget of expenses and request for funding catalog number 58263t letter - scholarship recipients will be selected based upon their prior academic success demonstrated personal commitment and financial need when selecting among several qualified applicants the selection committee will closely consider the financial need the specific goals of each applicant the ways in which a grant will impact the applicant to achieve his or her goals and the specific purposes for which the grant request was made your selection committee will be comprised of three of your governing body members no person related to a member of the selection committee officer or director substantial_contributor or any other disqualified_person will be eligible to receive a grant grant funds will be paid directly to the educational_institution at which the recipient is enrolled you will require all grant recipients to provide a report at the end of the grant term describing how the grant funds were used grant recipients will be required to return any funds that are not used specifically for the educational_purposes set forth in their application you will publicize your educational grants through educational institutions and other charitable organizations in x and y which have a focus on music and the arts you will focus on helping students who require financial assistance to expand their education at college and post graduate levels the number of grants awarded each year will depend on the quality of applications received but will not exceed two per year the amount of the grants will be determined by the needs of the applicant but will be capped at a reasonable amount you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent you will do the following maintain all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t sincerely
